The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-3, 5-9, 11-15, 17-19 are presented for examination.
Claims 4, 10 and 16 are cancelled without prejudice.
Claims 1-3, 5-9, 11-15 and 17-19 are currently amended.
Response to Arguments
Applicant's arguments filed June 04, 2021 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that Redlich does not teach or suggest any type of parallel processing of (a) SENC on one hand and (b) SELC on the other hand.  Redlich does not “limit distribution of said data input based upon a distribution control output generated by SELC processed by at least one of said ED filters” and does not “in addition to limiting distribution with said at least one ED filter, control release of corresponding extracted SENC data from said respective extract stores with said associated security clearances for corresponding security levels.”
In response to Applicant’s argument, the examiner submits that Redlich does teach the processing of SENC and SELC as shown in par. 0022, 0027-0031, 0039, 0089-0090 (security sensitive data), abstract, par. 0247-0248 (select levels, encryption levels and storage levels), 0298 (select the degree of filter, extraction and encryption); limit distribution of said data input based upon a distribution control output generated by SELC processed by at least one of said ED filters as shown in par. 0082, 0197, 0200, 0243, 0247 (control selection of data objects within a data stream and release them in a controlled method only to authorized parties); and in addition to limiting distribution with said at least one ED filter, control release of corresponding extracted SENC data from said respective extract stores with said associated security clearances for corresponding security levels as shown in par. 0032, 0055-0058, 0060, 0082, 0172-0175, 0274-0275, 0277.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-9, 11-15, 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 16, 21, 31-32, 43, 55 and 63-64 of U.S. Patent No. 7,103,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the subject matter as the patented claims, but with obvious wording variations.



Instant Application 			

		Patent No. 7,103,915
	Extract said SENC from said data input to obtain extract SENC data for a 
corresponding security level and  remainder data;
	

Filtering data input and extracting said security sensitive words, characters or icons for each security level from said data to obtain extract data and remainder    data ;
Storing said extracted security sensitive data for said corresponding security level in a respective SENC extract store and storing said remainder data in said distributed computer system;

Limiting distribution of said data input based upon a distribution control output generated by SELC processed by at least one of said ED filters; in addition to limiting distribution with said at least one ED filter, controlling release  
Storing said extracted data in extract stores corresponding to respective security levels and said remainder data in said remainder store;

Accessing respective extract stores and permitting full or partial reconstruction of said data via said extracted data and remainder data only in the presence of respective security clearance corresponding to a respective security level
of corresponding extracted SENC data from said respective extract stores with said associated security clearances for corresponding security levels


wherein said at least one ED filter which includes content, contextual and taxonomic classification filter elements for an enterprise policy from the group of enterprise policies including level of service policy…











Wherein the step of defining the filter includes the step of establishing said group of security sensitive words, characters or icons and the method includes one of storing said filter or destroying said filter after storing said extracted data




















		Instant Application			
Extracting said SENC from said data input to obtain extract SENC data for a corresponding security level and remainder data;

Storing said extracted security sensitive data for said corresponding security level in a respective SENC extract store and storing said remainder data in said distributed computer system; 

Limiting distribution of said data input based upon a distribution control output generated by SELC processed by at least one of said ED filter; and in addiction limiting distribution with said at least one ED filter, controlling release of corresponding extracted SENC data from said respective extract stores with said associated security clearances for corresponding security levels.
	Patent No. 7,349,987

Extracting said security sensitive words, characters or icons from said data to obtain extracted data and remainder data;

Storing said extracted data and said remainder data in said respective extract stores corresponding to an associated security level and said remainder store; 

Permitting full or partial reconstruction of said data via said extracted data from respective extract stores and remainder data only in the presence of a predetermined security clearance corresponding to said associated security level for said respective extract stores.





Claims 1-3, 5-9, 11-15, 17-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 7,349,987.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the current application encompass the same subject matter as the patented claims, but with obvious wording variations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-9, 11-15, 17-19 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Redlich et al., (hereinafter Redlich) U.S. Pub. No. 2005/0132070. 

As to claim 1, Redlich teaches the invention as claimed, including a method of organizing and processing a data input in a distributed computing system having security sensitive content (SENC) and select content (SELC), said SENC represented by one or more security sensitive words, characters, images, data elements or data objects therein, said SENC having a plurality of security levels, each security level having an associated security clearance, said SELC represented by one or more predetermined words, characters, images, data elements or data objects, said distributed computing system having a plurality of SENC extract data stores for respective ones of said plurality of security levels and having a plurality of SELC data stores for respective ones of a plurality of enterprise designated (ED) filters, said plurality of SENC extract data stores and said SELC data stores operatively coupled over a communications network (par. 0022, 0046-0047, 0153), the method of organizing and processing data comprising: 
extracting said SENC from said data input to obtain extracted SENC data for a corresponding security level and remainder data (abstract, par. 0022, 0027, 0045, 0163, 0186-0189); 
storing said extracted security sensitive data for said corresponding security level in a respective SENC extract store and storing said remainder data in said distributed computer system (abstract, par. 0022, 0047, 0049-0050, 0166, 0186); 
limiting distribution of said data input based upon a distribution control output generated by SELC processed by at least one of said ED filters (par. 0082, 0197, 0200, 0243); 
wherein said at least one ED filter is a categorical filter which includes content, contextual and taxonomic classification filter elements for an enterprise policy from the group of enterprise policies including (i) level of service policy, (ii) customer privacy policy, (iii) supplier privacy policy, (iv) enterprise human resource privacy policy, (v) financial data handling policy, (vi) policy company reporting policy, (vii) health care regulation policy, (viii) technical innovation policy, (ix) competitive reporting policy and (x) document or data retention policy (par. 0022, 0090, 0177, 0324, 0335, 0408-0409, 0413, 0416); and, 
in addition to limiting distribution with said at least one ED filter controlling release of corresponding extracted SENC data from said respective extract stores with said associated security clearances for corresponding security levels (par. 0032, 0055-0058, 0060, 0082, 0172-0175). 

As to claim 2, Redlich teaches the invention as claimed, including the method of organizing and processing as claimed in claim 1 wherein limiting distribution of said data input includes at least one data process from the group of data processes including a copy process, a data extract process, a data archive process, a data destruction process, an inter-enterprise data distribution process, an intra-enterprise data distribution process, a denial data distribution process, and a limited data distribution process (par. 0082, 0197, 0200, 0243).

As to claim 3, Redlich teaches the invention as claimed, including the method of organizing and processing as claimed in claim 1 including fully or partially reconstructing all or part of said data input with said corresponding extracted SENC data and remainder data after controlling release thereof  (par. 0022, 0045-0046).

As to claim 5, Redlich teaches the invention as claimed, including the method of organizing and processing as claimed in claim 1 including identifying said SELC in said data input, or a representative of said SELC and storing the same into said SELC store with a corresponding ED filter identifier, and imposing a classification taxonomy onto said stored SELC data or representative (abstract, par. 0022, 0047, 0049-0050, 0166, 0186).

As to claim 6, Redlich teaches the invention as claimed, including the method of organizing and processing data as claimed in claim 5 wherein said data input has a source indicator and said SELC, when stored or represented in said SELC data store, includes said source indicator and the method includes generating a tag or label responsive to said source indicator (abstract, par. 0022, 0047, 0049-0050, 0091, 0166, 0186, 0380, 0385-0388). 

Claims 7-9, 11-15, 17-19 have similar limitations as claims 1-3, 5-6; therefore, they are rejected under the same rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444